Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 1 of 9
       Case
4/23/2020     1:20-cv-20966-CMA Document
                                      The10-6     Entered
                                          Malafis Firm P.A. Mailon
                                                                 - FLSD Docket 04/24/2020 Page 2 of 9


    Guys,

    I’m seeing a lot of scope of work ques ons ge ng muddled up here. Let’s recap:




    Sent: Thursday, November 8, 2018 9:15 AM
    To: Gus Perez <gperez@floridabeauty.us>; Giraldo Carmenate <gcarmenate@floridabeauty.us>;


    Cc: Vicente Mar n <vmartin@floridabeauty.us>; Gustavo Duarte <gus@floridabeauty.us>
    Subject:




    From: Gus Perez <gperez@floridabeauty.us>
    Sent: Thursday, November 8, 2018 9:02 AM
    To:


    Cc: Vicente Mar n <vmartin@floridabeauty.us>; Gustavo Duarte <gus@floridabeauty.us>


    Ok, guess that was not made clear to me.
    We will work on correc ng this.


https://mail.google.com/mail/u/2?ik=db7a1f1981&view=pt&search=all&permthid=thread-f%3A1660991680471379432&simpl=msg-f%3A16609916804…   2/9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 3 of 9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 4 of 9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 5 of 9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 6 of 9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 7 of 9
Case 1:20-cv-20966-CMA Document 10-6 Entered on FLSD Docket 04/24/2020 Page 8 of 9
       Case
4/23/2020     1:20-cv-20966-CMA Document
                                      The10-6     Entered
                                          Malafis Firm P.A. Mailon  FLSD Docket 04/24/2020 Page 9 of 9
                                                                 - Fw:




https://mail.google.com/mail/u/2?ik=db7a1f1981&view=pt&search=all&permthid=thread-f%3A1660991680471379432&simpl=msg-f%3A16609916804…   9/9
